      Case 1:18-cv-00401-AWI-SAB Document 218 Filed 10/27/20 Page 1 of 3



                   UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
             Form 1. Notice of Appeal from a Judgment or Order of a
                           United States District Court
Name of U.S. District Court:                 Eastern District of California

U.S. District Court case number: 1:18-cv-00401-AWI-SAB

Date case was first filed in U.S. District Court: 3/23/2018

Date of judgment or order you are appealing:                       9/29/2020
Fee paid for appeal? (appeal fees are paid at the U.S. District Court)
   Yes         No           IFP was granted by U.S. District Court

List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)
  Wonderful Citrus Packing LLC




Is this a cross-appeal?          Yes           No
If Yes, what is the first appeal case number?

Was there a previous appeal in this case?                      Yes           No
If Yes, what is the prior appeal case number?

Your mailing address:
 11444 W. Olympic Blvd. 7th Floor



City: Los Angeles                             State: CA               Zip Code: 90064

Prisoner Inmate or A Number (if applicable):

Signature       //s M.Vasseghi                                          Date 10/27/2020
     Complete and file with the attached representation statement in the U.S. District Court
                    Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 1                                                                                          Rev. 12/01/2018
     Case 1:18-cv-00401-AWI-SAB Document 218 Filed 10/27/20 Page 2 of 3



                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
 Wonderful Citrus Packing LLC


Name(s) of counsel (if any):
Thomas C. Goldstein



Address: 7475 Wisconsin Ave. Suite 850 Bethesda, MD 20814
Telephone number(s): (202) 362-0636
Email(s): TGoldstein@goldsteinrussell.com
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
James K. Jordan


Name(s) of counsel (if any):
Michael Marderosian
Heather Cohen


Address: 1260 Fulton Street Fresno CA 93721
Telephone number(s): (559) 441-7991
Email(s): heather@mcc-legal.com; mgm@mcc-legal.com


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        New 12/01/2018
     Case 1:18-cv-00401-AWI-SAB Document 218 Filed 10/27/20 Page 3 of 3



Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:
Wonderful Citrus Packing LLC

Name(s) of counsel (if any):
Michael M. Vasseghi
J.P. Pecht
Address: 11444 W. Olympic Blvd. 7th Floor Los Angeles CA 90064
Telephone number(s): (310) 966-8400
Email(s): michael.vasseghi@roll.com; jp.pecht@roll.com
Is counsel registered for Electronic Filing in the 9th Circuit?                               Yes     No
Appellees
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
                  Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                               2                                         New 12/01/2018
